W. Allen, J.
We think the evidence shows that Elijah Hale did not intend that the deed should be delivered until his death. He did not intend that the plaintiff should have any present interest in the deed, but intended to keep in himself the dominion and control of it. It was in the hands of Whitney as a depositary for the grantor, and not as agent or trustee for the grantee. The act was intended to be in the nature of a testamentary act, which could be revoked at any time. As it was in fact revoked, it is not necessary to consider what effect it would have had if there had been no revocation. Fairbanks v. Metcalf, 8 Mass. 230, 237. Hatch v. Hatch, 9 Mass. 307. Rockwood v. Wiggin, 16 Gray, 402. McGrath v. Reynolds, 116 Mass. 566. Shurtleff v. Francis, 118 Mass. 154. Wellborn v. Weaver, 17 Ga. 267. Bill dismissed.